ON MOTION FOR REHEARING
DICE, Judge.
Appellant, in his motion for rehearing, insists that the questions propounded by state’s counsel on cross-examination of his daughter and wife, when considered together, reflect a deliberate and wilful course of conduct on the part of state’s counsel so as to show a studied attempt to prejudice the jury by the asking of improper questions.
As pointed out in our original opinion, the cross-examination of the wife was authorized in view of her direct testimony. Such cross-examination, being authorized, does not therefore show a studied attempt on the part of state’s counsel to prejudice the jury by the asking of improper questions.
We remain convinced that the appeal was properly disposed of on the original submission. The motion for rehearing is therefore overruled.
Opinion approved by the Court.